 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DANNY GEROME YOUNG,                                No. 2:19-cv-1282 DB P
12                        Plaintiff,
13           v.                                          ORDER AND FINDINGS AND
                                                         RECOMMENDATIONS
14    N. IKEGBU, et al.,
15                        Defendants.
16

17          Plaintiff is a state prisoner proceeding pro se and in forma pauperis with an action under

18   42 U.S.C. § 1983. Upon screening plaintiff’s complaint, the court found plaintiff stated a

19   cognizable claim for deliberate indifference in violation of the Eighth Amendment against

20   defendant Ikegbu but failed to state a claim against defendant Bick. Plaintiff was advised that he

21   could proceed on his current claim against Ikegbu or he could amend his complaint. In a filing

22   dated August 12, 2019, plaintiff informed the court that he wishes to proceed on his current

23   complaint and recognizes that defendant Bick will be dismissed.

24          Accordingly, IT IS HEREBY ORDERED as follows:

25          1. For the reasons set forth in the court’s July 31, 2019 order, service is appropriate for

26                defendant Ikegbu.

27          2. The Clerk of the Court shall send plaintiff one USM-285 form, one summons, an

28                instruction sheet and a copy of the complaint filed July 10, 2019.
                                                        1
 1            3. Within thirty days from the date of this order, plaintiff shall complete the attached

 2                 Notice of Submission of Documents and submit the following documents to the court:

 3                 a. The completed Notice of Submission of Documents;

 4                 b. One completed summons;

 5                 c. One completed USM-285 form for defendant Ikegbu; and

 6                 d. Two copies of the endorsed complaint filed July 10, 2019.

 7            4. Plaintiff need not attempt service on defendant and need not request waiver of service.

 8                 Upon receipt of the above-described documents, the court will direct the United States

 9                 Marshal to serve the above-named defendant pursuant to Federal Rule of Civil

10                 Procedure 4 without payment of costs.

11            5. The Clerk of the Court shall randomly assign a district judge to this case.

12            6. Plaintiff’s motion to proceed on his current complaint (ECF No. 8) is granted.

13            Further, IT IS RECOMMENDED, for the reasons set out in the court’s July 31, 2019

14   order, that defendant Bick be dismissed from this action.

15            These findings and recommendations will be submitted to the United States District Judge

16   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

17   after being served with these findings and recommendations, plaintiff may file written objections

18   with the court. The document should be captioned “Objections to Magistrate Judge's Findings

19   and Recommendations.” Plaintiff is advised that failure to file objections within the specified

20   time may result in waiver of the right to appeal the district court’s order. Martinez v. Ylst, 951
21   F.2d 1153 (9th Cir. 1991).

22   Dated: August 19, 2019

23

24

25   DLB:9
     DB/prisoner-civil rights/youn1282.1
26
27

28
                                                         2
 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   DANNY GEROME YOUNG,                             No. 2:19-cv-1282 DB P
12                     Plaintiff,
13          v.                                       NOTICE OF SUBMISSION
14   N. IKEGBU, et al.,
15                     Defendants.
16

17         Plaintiff submits the following documents in compliance with the court's order filed

18   _____________________:

19         ____           completed summons form

20         ____           completed USM-285 forms

21         ____           copies of the Complaint

22
     DATED:
23

24                                                       ________________________________
                                                         Plaintiff
25

26
27

28
                                                     1
